PER CURIAM: *
Freddy Lionel Romero-Ventura (Romero) appeals the 41-month sentence he received following his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326. In light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), Romero challenges the constitutionality of § 1326(b)’s treatment of prior felony and aggravated felony convietions as sentencing factors rather than elements of the offense that must be found by a jury. This court has held that this issue is “fully foreclosed from further debate.” United States v. Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir.2007), cert. denied, - U.S. -, 128 S.Ct. 872, 169 L.Ed.2d 737 (2008).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.